DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monroe [US 2003/0025599] in view of Tanquay et al [US 4,792,797]
Claim 22. A method comprising: receiving an alert message from the home appliance
(the wire/wireless remote monitoring station, cellular, computer, PDA, etc. receiving
alarms or notifications from home appliances, see Fig. 1, para [(0027, 0043]), wherein
the alert message is generated in response to detecting an occurrence of an event
associated with the appliance (the event notification detected events from sensors,
sensor appliances, video appliances, see para [0027, 0043]); retrieving alert settings for
the home appliance (the remote monitoring station can retrieve the preselected basis
defining an original scene, set threshold as an alarm baseline, see para [0027, 0033,
0135]); determining an alert level associated with the alert settings (the comparing of

0033, 0109]); and
generating for display the alert message based on the alert level associated with the
alert settings (the remote monitoring station, cellular and/or PDA displays of the alarm
or notification of detected events with activity/motion levels such as flashing icon at
different rates or changing colors, see Fig.9, para [0043, 0044, 0187]).
But Monroe fails to disclose receiving input indicative of a time when alert messages received from a home appliance should not be generated for display; and in response to determining that a current time does not correspond to the time when alert messages should not be generated for display, generating for display the alert message based on the alert level associated with the alert settings.  However, Monroe discloses the system may be "trained" to build a motion mask during a controlled period of time, then any motion detected in a region over a given threshold would set the mask. For example, the ceiling fan can be turned on, the training armed, than any areas of the scene where the motion of the ceiling fan was detected would set bits in the mask. Later, when the system is armed normally, the bits in this mask would be used to block motion alarming because of motion caused by the fan blades. That motion in that area of the picture would be ignored. Thus a certain threshold of activity over and above a normal activity (of the ceiling fan) is required to trigger a motion detection event, see para [0037, 1065]).
Tanquay et al suggests that user actuated switch controls both testing of the smoke detector and engagement of an operational mode of diminished sensitivity to smoke levels. The user can override any other operational mode and perform testing of the the diminished sensitivity mode, the sensitivity to smoke levels is substantially constant over the temporary time period of diminished mode operation, providing a highly reliable smoke detection sensitivity while tolerating user generated conditions, such as cooking smoke or cigarette smoke. At the end of the temporary time period there is a rapid switching back to the normal sensitivity mode of sensing smoke levels, see Figs. 4, 5, col. 6, lines 18-34).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the diminished sensitive mode or silence smoke alarm mode for a setting time and to generate alarm back to normal smoke levels of Tanquay et al to the trained motion mask during a controlled period of time or delayed time of Moroe for advances to minimizing and preventing of fails alarms, eliminate false alarms or protect against false triggers, see Moroe, para [0165, 0166] and Tanquay et al, col. 1, lines 15-19.

Claim 23. The method of claim 22, wherein: the alert level determines a manner in
which the alert message is generated for display to a user (the displaying of detected
event levels on the user’s cellular or PDA, see Fig. 6, para [0043, 0044)).

Claim 24. The method of claim 23, wherein: a first alert level is associated with
automatically generating for display content of the alert message without receiving user
input (the automatic notification process, see para [0047)).

Claim 25. The method of claim 23, wherein: a second alert level is associated with

alert message is generated for display upon receiving user input (the displaying event
icon, see para [0186)]).

Claim 26. The method of claim 25, wherein: the icon comprises a company mark that
identifies a company associated with the alert message (the event icon can identify the
appliance and/or type of event, see para [0186]).

Claim 27. The method of claim 22, wherein the alert message is received from a
public distribution network (the server, LAN and/or WAN networks, see Fig. 1, para
[0108, 0112)).

Claim 28. The method of claim 22, wherein the alert message is received from a
private distribution network (the wireless cellular and/or PDA networks, see para
[0109)).

Claim 29. The method of claim 22, wherein the home appliance is located in a
household of a user, and the alert message is generated for display to the user (the
home premises, see Figs. 3, 4).

Claim 30. The method of claim 22, wherein generating for display the alert message
based on the alert level comprises: determining, based on the alert level, whether the
alert message is permitted to be generated for display to a user (the icon can visually

the notification network and the priority of the response, see para [0186]); and
generating for display the alert message is performed in response to determining that
the alert message is permitted to be generated for display to the user (allowing the user
to configure the various event alarms or notifications, see para [0220, 0224]).

Claim 31. The method of claim 22, wherein the alert message is transmitted via a
network to a device of a user based on an identifier associated with the user (the
displaying of names, email and telephone number of a user, see Fig. 24, para [0225)).

Claim 32. A system comprising: control circuitry configured to: receiving input indicative of a time when alert messages received from a home appliance should not be generated for display; receive an alert message from the home appliance, wherein the alert message is generated in response to detecting an occurrence of an event associated with the appliance; retrieve alert settings for the home appliance; determine an alert level associated with the alert settings; and in response to determining that a current time does not correspond to the time when alert messages should not be generated for display, generating for display the alert message based on the alert level associated with the alert settings (as the combination between Moroe and Tanquay et al in respect to the method claim 22 above).

Claim 33. The system of claim 32, wherein: the alert level determines a manner in which
the alert message is generated for display to a user (as cited in respect to claim 23


Claim 34. The system of claim 33, wherein: a first alert level is associated with
automatically generating for display content of the alert message without receiving user
input (as cited in respect to claim 24 above).

Claim 35. The system of claim 33, wherein: a second alert level is associated with
generating for display an icon representing the alert message, wherein content of the
alert message is generated for display upon receiving user input (as cited in respect to
claim 25 above).

Claim 36. The system of claim 35, wherein: the icon comprises a company mark that
identifies a company associated with the alert message (as cited in respect to claim 26
above).
Claim 37. The system of claim 32, wherein the alert message is received from a public
distribution network (as cited in respect to claim 27 above).

Claim 38. The system of claim 32, wherein the alert message is received from a
private distribution network (as cited in respect to claim 28 above).

Claim 39. The system of claim 32, wherein the home appliance is located in a
household of a user, and the alert message is generated for display to the user (as cited
in respect to claim 29 above).

Claim 40. The system of claim 32, wherein the control circuitry is configured to generate
for display the alert message based on the alert level by: determining, based on the
alert level, whether the alert message is permitted to be generated for display to a user;
and generating for display the alert message is performed in response to determining
that the alert message is permitted to be generated for display to the user (as cited in
respect to claim 30 above).

Claim 41. The system of claim 32, wherein the alert message is transmitted via a
network to a device of a user based on an identifier associated with the user (as cited in
respect to claim 31 above).

Response to Arguments
Applicant’s arguments, see the amendment, filed 07/01/2021, with respect to the rejection(s) of claims 22-41 under Moroe have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanquay et al to make the rejection smoother according to the new added claim limitations in the independent claims 22 and 32 as above.
Applicant’s arguments:
(A)	Monroe fails to teach of “receiving input indicative of a time when alert messages received from a home appliance should not be generated for display; and in response to determining that a current time does not correspond to the time when alert messages 

Response to the arguments:
(A)	It is obvious to combine the alarm system setting a period of time for blocking or silencing the alarm for a period of time by a user then later to generate alarm levels of Tanquay et al to the setting mask delay time period of home alarm system of Moroe for advances to minimize, prevent of fails alarms, eliminate false alarms or protect against false triggers, see Moroe, para [0165, 0166] and Tanquay et al, col. 1, lines 15-19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/10/2021